Case: 17-14959      Date Filed: 08/29/2018   Page: 1 of 9


                                                          [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-14959
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 1:15-cr-00222-ODE-JKL-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

ANTONIO LEDON JONES,
a.k.a. Antonio Deangelo Jones,
a.k.a. Shorty P,
                                                              Defendant-Appellant.

                         ________________________


                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                 (August 29, 2018)

Before WILSON, NEWSOM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 17-14959     Date Filed: 08/29/2018    Page: 2 of 9


      Antonio Ledon Jones appeals his 130-month sentence for possessing with

the intent to distribute heroin. He argues that his sentence was procedurally

unreasonable because the district court failed to sufficiently state its reasons for

imposing its sentence. He also argues that his sentence was substantively

unreasonable because, he says, the district court failed to give adequate

consideration to other similarly-situated offenders and placed excessive emphasis

on his criminal history. Because we conclude that Jones’s sentence is reasonable,

we affirm.

                                           I

      Jones pleaded guilty to one count of possessing with the intent to distribute

heroin, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C). According to the

presentence investigation report, by age 40, Jones had accumulated more than 20

prior convictions. Those crimes include, among other things, possessing cocaine,

battery causing injury to a police officer, aggravated battery (three times), selling

heroin, theft by shoplifting, and willful obstruction of law enforcement officers.

The PSI concluded that Jones qualified for the career offender enhancement,

resulting in a guidelines range of 151 to 188 months imprisonment.

      At the sentencing hearing, the district court adopted the PSI’s guideline

calculations. At the request of the parties, it varied downward one offense level,

resulting in an adjusted guidelines range of 140 to 175 months imprisonment.


                                           2
              Case: 17-14959     Date Filed: 08/29/2018    Page: 3 of 9


Both Jones and the government requested a 72-month sentence. The government

noted that Jones was arrested as part of its “drug market intervention” initiative in

The Bluff, a neighborhood in Atlanta. The government argued that Jones was less

culpable than other defendants arrested as part of that initiative because he was

arrested at the beginning of the initiative, before the government had given fair

warning that it would start arresting individuals in that area who sold drugs.

      The district court disagreed with the parties’ position that the career offender

designation was inappropriate, concluding that “the career offender designation in

Mr. Jones’s case is not merely technically correct, it’s actually correct.” The court

noted that Jones has “an extremely serious criminal history involving both drug

crimes and crimes of violence,” and reasoned that there was no “strong reason here

for going below the bottom end of the career offender guideline range.” The court

further noted Jones’s “pattern” of selling drugs, and found that “there is a very high

risk of recidivism.” The court concluded that “even taking into account the

argument that the defense and the Government have made I just don’t think a 72-

month sentence is the right sentence in this case.” The court continued, “I think a

sentence of 140 months is more appropriate given Mr. Jones’s significant criminal

history.” The court then allowed Jones to present a chart showing how his crime

compared to other defendants arrested as part of the drug market intervention

initiative. The court concluded that the chart didn’t “add[] a lot,” given that Jones


                                          3
                   Case: 17-14959      Date Filed: 08/29/2018       Page: 4 of 9


“has a terrible criminal history.” The court then imposed a 130-month sentence,

which was 10 months below the bottom of the guidelines range.

                                                 II

         In reviewing the reasonableness of a sentence, we first determine if the

district court committed a significant procedural error such as miscalculating the

guideline range, treating the sentencing guidelines as mandatory, failing to

consider the relevant 18 U.S.C. § 3553(a) factors, selecting a sentence based on

erroneous facts, or failing to explain the sentence selected. Gall v. United States,

552 U.S. 38, 51 (2007). Assuming we find no procedural error, we then ask

whether the sentence is substantively reasonable in light of the totality of the

circumstances and the Section 3553(a) factors. Id.

                                                 A

         Jones argues that the district court imposed a procedurally unreasonable

sentence by failing to state the reasons for the imposition of the sentence. 1 A

sentencing court must state in open court the reasons for its imposition of the

particular sentence. 18 U.S.C. § 3553(c). To satisfy Section 3553(c), the district

court’s reasons must be specific enough to allow an appellate court to

meaningfully review the sentence in the manner envisioned by the sentencing

guidelines. United States v. Parks, 823 F.3d 990, 997 (11th Cir. 2016). “The


1
    Our review is de novo. United States v. Bonilla, 463 F.3d 1176, 1181 (11th Cir. 2006).
                                                  4
               Case: 17-14959     Date Filed: 08/29/2018     Page: 5 of 9


length and amount of detail describing the district court’s reasoning depends on the

circumstances.” United States v. Ghertler, 605 F.3d 1256, 1262 (11th Cir. 2010).

A sentencing court is not required to incant the specific language used in the

guidelines, articulate its consideration of each factor, or state that a particular

factor is not applicable, so long as the record reflects the court’s consideration of

many of the factors. United States v. Bonilla, 463 F.3d 1176, 1182 (11th Cir.

2006). The district court needs only to set forth enough to demonstrate that it

considered the parties’ arguments and had a reasoned basis for exercising its own

legal decision-making authority. Ghertler, 605 F.3d at 1262.

      We conclude that the district court adequately explained why it sentenced

Jones to 130 months imprisonment. The court heard argument from both parties

about “what a reasonable sentence would be in this case.” The court

acknowledged Jones’s mitigating circumstances—including his difficult childhood,

the small amount of drugs involved in the instant offense, and the showing of

support from his family—but nonetheless determined that a significant downward

departure was not justified in light of his “significant criminal history” and “very

high risk of recidivism.” The court also heard further argument about how Jones

compared to other defendants arrested as part of the same initiative, but rejected

those arguments because Jones’s “terrible criminal history” warranted a higher




                                            5
              Case: 17-14959     Date Filed: 08/29/2018    Page: 6 of 9


sentence. We therefore conclude that the district court satisfied its responsibility

under 18 U.S.C. § 3553(c)(2).

                                          B

      Jones also argues that his below-guidelines 130-month sentence is

substantively unreasonable. We review the reasonableness of a sentence under the

deferential abuse-of-discretion standard. United States v. Irey, 612 F.3d 1160,

1188-89 (11th Cir. 2010) (en banc). We will affirm any sentence that falls within

the range of reasonable sentences, even if we would have decided that a different

sentence was more appropriate. Id. at 1191. The party who challenges the

sentence bears the burden to show that the sentence is unreasonable in light of the

record and the Section 3553(a) factors. United States v. Tome, 611 F.3d 1371,

1378 (11th Cir. 2010).

      A district court must select a sentence that is “sufficient, but not greater than

necessary,” to reflect the seriousness of the offense, promote respect for the law,

provide just punishment, deter criminal conduct, and protect the public. 18 U.S.C.

§ 3553(a)(2). In making its selection, the district court must also consider (1) the

nature and circumstances of the offense and the characteristics of the defendant, (2)

the kinds of sentences available, (3) the sentencing guideline range, (4) the

pertinent policy statements of the Sentencing Commission, (5) the need to avoid

sentencing disparities among similarly-situated defendants, and (6) any need for


                                          6
               Case: 17-14959     Date Filed: 08/29/2018   Page: 7 of 9


restitution to victims. Id. § 3553(a)(1)–(7). We will vacate a sentence as

substantively unreasonable only if we are “left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the Section 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” Irey, 612 F.3d at 1190.

      Jones asserts that the district court gave “undue weight to [his] criminal

history, which he had in common with” other defendants arrested as part of the

initiative. Br. of Appellant at 32. But the weight to give to each factor under

Section 3553(a) is a matter committed to the sound discretion of the district court,

United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007), and the court is

permitted to “attach great weight to one factor over others,” United States v.

Rosales-Bruno, 789 F.3d 1249, 1254 (11th Cir. 2015) (quotation omitted). Here,

as the district court explained, Jones had a “terrible criminal history,” which was

more serious than the criminal records of other defendants arrested as part of the

initiative. It was reasonable for the district court to conclude that the 130-month

sentence—10 months below the bottom of the guidelines range—was appropriate

considering “the nature and circumstances of the offense and the history and

characteristics of this particular defendant.”

      Jones also asserts that the district court “failed to give adequate

consideration to the sentences of other … defendants” arrested as part of the same


                                           7
              Case: 17-14959      Date Filed: 08/29/2018   Page: 8 of 9


initiative and “created unwarranted sentencing disparities between” himself and

those other defendants. Br. of Appellant at 32. But the court did consider the

sentences of other defendants arrested as part of the initiative. Specifically, the

court considered a chart prepared by Jones’s counsel comparing him to other

career offender defendants arrested as part of the same initiative. The court

concluded that the chart didn’t “really add[] a lot” because Jones had a “terrible

criminal history” which showed a “pattern” of criminal behavior. The court

therefore did not ignore the sentences of other defendants, but instead considered

them and found that factor to be outweighed by his criminal history. See United

States v. Sanchez, 586 F.3d 918, 936 (11th Cir. 2009) (“It is sufficient that the

district court considers the defendant’s arguments at sentencing and states that it

has taken the § 3553(a) factors into account.”).

      Nor did the district court “ignor[e] mitigating factors.” Br. of Appellant at

32. The district court acknowledged those factors—including his difficult

childhood, the small amount of drugs involved in the instant offense, and the

showing of support from his family—but again, concluded that they were

outweighed by his criminal history. See Sanchez, 586 at 936.




                                           8
               Case: 17-14959    Date Filed: 08/29/2018    Page: 9 of 9


                                         III

      Given the deference owed to the district court’s decision that the Section

3553(a) factors, on balance, justify the sentence, we conclude that the district court

did not abuse its discretion.

      AFFIRMED.




                                          9